Case 1:19-cv-01974-TNM Document 69 Filed 11/06/19 Page 1 of 8

Duane Morley Cox, Pro Se
1199 Cliffside Dr.

Logan, Utah 84321

Ph: (801) 755-3578

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

LEEEEELEEETEEEEEE EAE EETE EEE ETELEEEEEEEEEEE EEE EEE PEPE
Committee On Ways And Means + Civil Action No. 1:19-cv-1974 (TNM)

      
 
  
  

   
  
 
    

  
  

  

United States House Of Representatives +
+
Plaintiff + Supplement To Amicus Pleadings aires
+ a
United States Department Of The + 23
Treasury et. al. + 25) ©
+ on] sa lee
Defendants + a2  |se
+ ae S 35
Donald J. Trump, et. al. + z2| ow
+ Ze
Defendants + Judge: Trevor N. McFadden 2°

FAFEEEAEEAEEEE EEE EEFAEEEEEEAEEEAAEAEEEEFEEAEEAAEEAEEEEE EEE HET
Comes Now: Duane Morley Cox, Amicus, Pro Se, after review of Plaintiff's

Supplemental Memorandum (Memorandum) respectively presents to the Court
his rebuttal there-to and related arguments in this case.

The President, As Intervenor, Was And Is the Real Party Of Interest
di, Plaintiff works very hard to narrow this Case to be against the Original
Defendants who are the ministerial custodians of the tax returns and related
records for Trump et. al., rather than President Trump who the Ways & Means
Committee consented to be allowed to intervene. But by the logic of Plaintiff
(Memorandum, Pg 5), President Trump had and has standing to be on “equal
footing with the original parties” because it is the President not the IRS, Treasury

or Mr. Mnuchin etc. who must respond to the questions arising from the Plaintiffs
Pg 1
Case 1:19-cv-01974-TNM Document 69 Filed 11/06/19 Page 2 of 8

access to these returns/records.
2. And because President Trump is the “real party in interest” the real issue of
concern is the Jurisdictional Test of Nixon v. Fitzgerald, 457 U.S. 731, 732-733
See (Amicus Reply, Pg 1-2) not an Injury to Congress caused by the refusal of the
Treasury Department et. al. to provide the tax returns and related records to the
Plaintiff Committee.
This Is A Separation Of Powers Issue
3. Further, the Plaintiffs logic fails when they state that;
“the separation-of-powers concerns that Defendants say compel a clear-
statement rule are not present here because the Committee’s subpoenas were
not served on the President, and the Committee did not sue the President.”
Memorandum, Pg 8
For where the President is the “real party in interest”, there is a very clear
and distinct separation-of powers issue before this court, as existed in Mazars.
4. Then Plaintiff relies upon the erroneous position of the Appellate Court in
Mazars which Plaintiff quoted:
‘The D.C. Circuit rejected that assertion, stressing that the issue did not
implicate” the balance between congress and the President” and dealt
“exclusively with the allocation of authority within the legislative branch.”
Mazars, 2019 WL 5089748, at *23. The same is true here; ...”
Which is erroneous where in fact the President is the “real party in interest”,
and the Plaintiff Committee seeks the President’s tax and related records. Thus
there exists a definite separation-of-powers issue which “mandates” that the

Jurisdictional Test of Nixon v. Fitzgerald by applied to assure that the proper

balance of powers is maintained between Congress and the President.
Pg 2
Case 1:19-cv-01974-TNM Document 69 Filed 11/06/19 Page 3 of 8

5. Further, Plaintiff Committee improperly tries to focus this Court on the
ministerial duties of the Treasury, IRS et. al. with the following inaccurate
conclusion:

“Because the subpoenas name other Executive Branch officials, for instance,
their enforcement does not create the possibility of a future contempt action
against the President. Nor do these subpoenas threaten to distract the
President with gathering responsive records, since that work will be
conducted entirely by the Internal Revenue Service.” Memorandum, Pg 8

Which is completely wrong as is illustrated by Amicus in his Amicus Brief
which is before this Court.

“During the tax years before he was sworn in, Trump the workaholic juggled
the demands of his individual entities, getting financing for domestic and
foreign projects, locating and purchasing property, contracting multi-million
dollar projects, working with a large in-house staff and outside specialists,
CPA’s and Attorneys as they devised and executed plans involving foreign
and domestic suppliers, currency exchanges, different local rules depending
upon location and country, occasionally a Bankruptcy, charitable donations,
conservation projects, personal financial issues and a myriad of other issues.
Thus the question would be, who provides the response to the hundreds to
thousands of questions and issues which will surely be raised by Plaintiff and
its members and staff? Not Mnuchin or Rettig for they are simply the
ones being sued to obtain the tax returns and information. ...”
Amicus Brief,1:19-cv-1974 [Emphasis in Original]

From which it is reasonably concluded that only President Trump can answer
such questions, which must reasonably be concluded would be a significant
distraction from the Constitutional duties he was elected to perform. Thus creating
a separation-of-powers issue which the Jurisdictional Test of Nixon v. Fitzgerals
was expected by the U.S. Supreme Court to be the arbitrating standard to be used
to determine if this Court or the Mazars Court had Jurisdiction.

6. From which it is also reasonably concluded that the Committee had the
Pg3
Case 1:19-cv-01974-TNM Document 69 Filed 11/06/19 Page 4 of 8

burden of demonstrating thru the Jurisdictional Test of Nixon v. Fitsgerald in its
complaint or an amendment there-to that the “interest to be served (by the
subpoena)” was more beneficial than the “dangers to the administration and
functions of the (Presidency which would result from the distraction of the
President in responding to the myriad of questions which would be posed and
imposed on the President who would be there-after compelled to answer).” But the
Committee shirks its duty by pretending that the issue is in effect a ministerial
issue of providing the records for the examination of the Committee.
7. And then the Plaintiff Committee wrongly asserts that:

“... unlike the records at issue in Armstrong and the actions at issue in

Franklin, the tax return materials of the President and his business entities

sought here do not concern the exercise of constitutional duties.”

Memorandum, Pg 9-10

Thereby trying to get this Court to ignore the ultimate effect which will occur
if the Committee obtains access to President Trumps tax returns and related
records - that the President will be distracted from the Constitutional Duties which
he was elected to perform by requiring his responses to the resultant questions.

And the Plaintiff Committee continues to adopt the wrongful analysis of the

Mazar decision.

“Recognizing jurisdiction over Plaintiffs suit to compel compliance with its
subpoena threatens no such obstruction of the President’s ability to carry out
his constitutionally assigned functions. Cf. Mazars, 2019 WL 508978, at *14-
18" Memorandum, Pg 10

For in fact, the Mazar decision was wrongly decided when it ruled on the

merits without consideration of the mandated Jurisdictional Test of Nixon v.
Pg 4
Case 1:19-cv-01974-TNM Document 69 Filed 11/06/19 Page 5 of 8

Fitzgerald which was before the Appellate Court via the Amicus Brief and
Amended Amicus Brief of Mr. Cox.
8. The Mazars Court also got it wrong when it stated:

“Settled Supreme Court precedent teaches that - at least where, as here, no

party argues that compliance with the subpoena would impair the President’s

execution of Article II power ...”. Mazars’ Opinion, Pg 46

For Amicus Cox in his Amicus Brief and Amended Amicus Brief which had
been accepted by the Mazars Court clearly argued that the President would be
distracted from his duties to the impairment of his Presidential duties. Plaintiff
Committee argues that this Court should commit the same error. But, two
wrongs do not make anything right.

Conclusions

9. The language of Nixon v. Fitzgerald is specific that the Jurisdictional Test
“MUST” be performed before Jurisdiction can be had by any court in cases where
the President is involved, and there is no doubt but that President Trump et. al. is
the party targeted by the Ways & Means Subpoena..
10. The language of Nixon v. Fitzgerald is specific that the “Interest to be
served’ must be greater than the “Dangers of intrusion on the authority and
functions of the Executive Branch” which dictates that the Committee on Ways and
Means has the burden of proving that Jurisdiction exists and the President has the
right to rebut any such allegation.

11. And where the Committee has made no showing that the Interest to be

served by the Subpoena is greater than dangers of intrusion on the authority and
Pg 5
Case 1:19-cv-01974-TNM Document 69 Filed 11/06/19 Page 6 of 8

functions of the President which would arise from the distraction of the President,
and has made no argument that Nixon v. Fitzgerald is inapplicable, the
Committee has failed to show that this Court has Jurisdiction.

12. And absent Jurisdiction, this Court has only the power to announce that fact
and dismiss the case while quashing the Committee Subpoena.

““Without jurisdiction the court cannot proceed at all in any case.
Jurisdiction is power to declare the law, and when it ceases to exist, the only
function remaining to the court is that of announcing the fact and dismissing
the cause.” Ex parte McCardle, 7 Wall, 506, 514 (1869). ... “This question the
court is bound to ask and answer for itself, even when not otherwise
suggested, and without respect to the relation of the parties to it.” [Citation
Omitted]. The requirement that jurisdiction be established as a threshold
matter “springs from the nature and limits of the judicial power of the United
States.” and is “inflexible and without exception.” Mansfield, C & L. M. R.
Co. v. Swain, 111 U.S. 379, 382 1884.” Steel Co. v. Citizens for Better
Environment, 523 U.S. 83 (1998)

13. And even though Trump, et. al. have not requested dismissal for lack of
Jurisdiction pursuant to the precedent of Nixon v. Fitzgerald, dismissal of this
case is clearly required by the plain language of Rule 54c where the U.S. Supreme
Court has held:
“The Federal Rules of Civil Procedure state that ... a “final judgement should
grant the relief to which each party is entitled, even if the party has not

demanded that relief in its pleadings. Rule 54c.” Whole Womans Health, v.
Hellerstedt, U.S. (2016) [Opinion @ II, A, Last Para.]

 

14. Thus, where the Petitioner House Committee of Ways and Means, has had
numerous opportunities but has failed to justify Jurisdiction pursuant to the
precedent of Nixon v. Fitzgerald; where Trump et. al. as no duty to perform the
Jurisdictional analysis of this precedent, but where Amicus has presented an

Pg6
Case 1:19-cv-01974-TNM Document 69 Filed 11/06/19 Page 7 of 8

analysis which shows that “Interest to be served [by the Subpoena]” is between de-

minimus and zero - while the “Dangers of intrusion on the authority and functions
of the President which would [arise from the distraction of the President from his
constitutional Duties as he was required to defend his prior business dealings]” is a
twenty (20); where the U.S. Supreme Court in Whole Womans Health has held
that “a final judgement should grant relief to which each party is entitled, even if
the party has not demanded that relief in its pleadings” and where the U.S.
Supreme Court has held in Steel Co. v. Citizens for Better Environment
“Without jurisdiction the court cannot proceed at all in any case”, and that
“the only function remaining to the court is that of announcing the fact and
dismissing the cause.” — it is argued that this Court must quash the
Committee’s Subpoena and dismiss this case with prejudice.
The Mazars Court erred in its decision, and this Court will also error if it follows
the Mazars decision and the flawed arguments of the Committee.
15. And with events like the shoot-down of the drone by Iran, the destruction of
the Saudi oil plant, the call with the President of Turkey where the President
learned that Turkey was going to invade Northern Syria and put American troops
in harms way, the dynamic China trade negotiations etc. ete., America simply
cannot tolerate a distracted President.
16. The Mazars decision does not apply where the Mazars Court decided on the

merits instead of on the Jurisdictional precedent of Nixon v. Fitzgerald, and this

Court must quash the Subpoena and Dismiss this Case.

Adretine hall, Coe 5, Ob 2919

Duane Morley Cox, Amicus, Pro Se Date
Pg 7
Case 1:19-cv-01974-TNM Document 69 Filed 11/06/19 Page 8 of 8

Certificate Of Service

I, Duane Morley Cox, Pro Se, does hereby swear that on iC October 2019 that I did
serve a true and correct copy of the attached Supplement To Pleadings to the below listed

parties by first class mail, postage prepaid.

Clerk’s Office (Original)

U.S. District Court

District of Columbia

Room 1225

333 Constitution Avenue, NW
Washington D.C. 20001

Steven A. Myers et., al.

United States Department of Justice
New York, New York 10118

Civil Division, Federal Programs Branch
P.O. Box 883

Washington, D.C. 20044

William S. Consovoy, et. al.
Consovoy McCarthy Park PLLC
3033 Wilson Blvd., Ste 700
Arlington, Va. 22201

hha birehey, Col

Duane Morley Cox, Amietss, Pro Se

Office Of General Counsel

U.S. House of Representatives

291 Cannon House Office Building
Washington, D.C. 20515

So OBr°/¥

Date
